EXHIBIT 99.1 NEWS RELEASE HP ReportsFourth Quarter 2010 Results ¾ Fourthquarter net revenue of $33.3 billion, up $2.5 billion or 8%from a year earlier ¾ Fourthquarter non-GAAP operating profit up 10% to $4.0 billion led by gross margin improvement; GAAP operating profit up 5% to $3.3 billion ¾ Fiscal 2010 net revenue of $126 billion, up 10% or $11.5 billion, with non-GAAP diluted earnings per share up 19% and GAAP diluted earnings per share up 18% from the preceding year ¾ Broad-based year-over-year growth in the commercial segment driven by ESS growth of 25% and growth in commercial PC Clients and Printers of 20% and 22%, respectively, in the fourth quarter ¾ Delivered 50% organic growth in HP Networking, with 3Com revenue ahead of plan ¾ Raising full-year earnings per share outlook PALO ALTO, Calif., Nov. 22, 2010 – HP today announced financial results for its fourth fiscal quarter ended October 31, 2010, with net revenue of $33.3 billion, up 8% from the prior-year period including a slight negative currency impact of about one percentage point. In the fourth quarter, GAAP diluted earnings per share (EPS) was $1.10, up 11% from $0.99 in the prior-year period. Non-GAAP diluted EPS was $1.33, up 17% from $1.14 in the prior-year period. Non-GAAP financial information excludes after-tax costs of approximately $0.23 per share and $0.15 per share in the fourth quarter of fiscal 2010 and 2009, respectively, related primarily to the amortization of purchased intangibles, restructuring charges and acquisition-related charges. “HP proved once again that it is able to execute given its market strengths and technology leadership,” said Léo Apotheker, HP president and chief executive officer. “I have seen firsthand that we have talented people who are focused on delivering value for our customers. Our market opportunity is vast, and I am confident that we will extend our leadership into the future.” Editorial Contacts Mylene Mangalindan, HP +1 corpmediarelations@hp.com Gina Tyler, HP +1 corpmediarelations@hp.com HP Investor Relations +1 investor.relations@hp.com HP Media Hotline +1 pr@hp.com www.hp.com/go/newsroom Q4 FY10 Q4FY09 Y/Y FY10
